 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
 7   GREGORY G. GRANT,                         )
                                               )
 8                     Plaintiff,              )                   Case No. 2:14-cv-01640-JCM-CWH
                                               )
 9   vs.                                       )                   ORDER
                                               )
10   NEVADA DISABILITY ADVOCACY                )
     AND LAW CENTER,                           )
11                                             )
                       Defendant.              )
12   __________________________________________)
13          This matter is before the court on the status of the court’s efforts to identify a guardian ad
14   litem as well as a pro bono attorney to represent Mr. Grant. A notice seeking a guardian ad litem
15   and a pro bono attorney was published in the February 2019 edition of the Clark County Bar
16   Association’s Communiqué. The relevant page containing the notice is attached to this order for
17   the court’s record. The court did not receive any responses to the notice. The court will continue
18   to notify Mr. Grant of the case status when updates are available.
19          IT IS SO ORDERED.
20
21          DATED: February 26, 2019
22
23
24                                                 ______________________________________
                                                   C.W. Hoffman, Jr.
25                                                 United States Magistrate Judge
26
27
28
                     IV   IT Y                    Changes continued from page 15        are due by 5 p.m., February 8, 2019,
              A   CT                                                                    and can be found at http://nvcourts.
          A                                          No time limit exists for the       link/NVJudicialSelection.
      B
                                                 Governor to make his choice. How-
 CC


                                                 ever, if appointments are not made     Nevada    Family   Court
                                                 within 30 days following submis-




                                           ER
                                                                                        Assessment to Review Las
                                                 sion of names by the Commission,




                                          M IX
                                                 the Governor may make no other         Vegas and Reno Family
                                                 appointments to public office.         Courts

                                      ES
                                                                                             The Supreme Court of Nevada,
                                  G
                                 JU
                                      D
                  ME
                       ET YO U R                 Judicial Openings in Las               Administrative Office of the Courts,
                                                 Vegas                                  has contracted with the Nation-
                                                                                        al Council of Juvenile and Family
                                                      The Nevada Commission on
 29th Annual                                                                            Court Judges (NCJFCJ) to complete
                                                 Judicial Selection has made ap-
                                                                                        an assessment of Family Courts in
                                                 plications available for attorneys
 Meet Your                                       interested in filling judicial seats
                                                                                        Washoe and Clark counties.
                                                                                             The Nevada Family Court As-
 Judges Mixer                                    currently open in Clark County’s
                                                 Eighth Judicial District Court, De-
                                                                                        sessment will determine whether
                                                                                        the Family Courts are meeting ex-
                                                 partments 6, 9, and G.
 When & Where:                                        Nevada attorneys with 10 years
                                                                                        pectations of lawmakers and fami-
 May 9, 2019                                                                            lies, following state and local court
                                                 of legal experience and two years of
 5:30 p.m. to 8:30 p.m.                                                                 rules, and resolving legal disputes
                                                 Nevada residency are encouraged to
                                                                                        timely and effectively.
 The Smith Center for the                        apply for the opening. Applications
 Performing Arts, Grand Lobby,
 361 Symphony Park Avenue,
 Las Vegas
                                                   Federal Court Pro Bono Case
 Complimentary valet and golf
 cart shuttle service for self                     Announcement
 parking                                           The United States District Court for the District of Nevada seeks
                                                   a guardian ad litem and an attorney to represent pro se plaintiff,
 About:                                            Gregory G. Grant, in Grant v. Nevada Disability Advocacy and Law
 Entrance fee:                                     Center, case number 2:14-cv-01640-JCM-CWH. Mr. Grant is an inmate
                                                   at Northern Nevada Correctional Center in Carson City, Nevada,
 •	   $50 CCBA member
                                                   who suffers from mental illness. Following a competency hearing,
 •	   $75 Non-member
                                                   the court determined that Mr. Grant is incompetent under Rule 17(c)
 •	   Judges are complimentary
                                                   (2) of the Federal Rules of Civil Procedure. The appointment would
 Silent Auction                                    be for the limited purpose of (1) investigating what claims, if any, Mr.
 Premier Sponsor:                                  Grant may have against the Nevada Disability Advocacy and Law
                                                   Center, which he alleges has failed to adequately advocate for his
                                                   rights with respect to the Nevada Department of Corrections; (2)
                                                   taking appropriate steps to pursue those claims; and (3) evaluating
                                                   whether the case is appropriate for alternative dispute resolution
                                                   under Local Rule 16-5. By seeking representation for Mr. Grant, the
                                                   court is not expressing an opinion on the merits of his case.
 Sponsorships available.                           Interested attorneys should contact Magistrate Judge Hoffman’s
 Contact CCBA at (702) 387-                        chambers at 702-464-5580 for more information.
 6011.


16                                                         Clark County Bar Association – COMMUNIQUÉ – February 2019
